Title: From George Washington to Major General Arthur St. Clair, 29 May 1779
From: Washington, George
To: St. Clair, Arthur



Sir,
[Middlebrook, 29 May 1779]

You will be pleased to march immediately with the division under your command, by way of Quibble Town and Scotch plains, and take posts on the heights, between Springfield and Chatham, ”till further orders, or ”till some enterprise of the enemy shall make a sudden movement necessary.
If you should receive authentic advice of the enemy’s operating up the North River, against our posts in that quarter, you are instantly to advance to their support, without waiting orders from me, only giving me notice of your movement. You will persue the route by Pompton, keeping up a correspondence with General McDougall, or officer commanding in the Highlands, and regulating your march according to circumstances and the information you receive, advising me, from time to time, of your progress and views.
You will preserve the strictest discipline and endeavour to prevent every kind of injury to the persons and property of the inhabitants. You will also take uncommon care to lay open no inclosures of grass or grain, more than are absolutely necessary for the purposes of forage.
I recommend it to your particular attention, without delay, to have officers of talents, attention and industry nominated to officiate as sub and brigade inspectors, and to improve every interval of leisure to have the new regulations for the order and discipline of the troops carried into execution as speedily as possible. You are sensible of the importance and necessity of a system. Given at Head Quarters Middle Brook May 29th 1779.
Go: Washington
